Citation Nr: 0123875	
Decision Date: 10/01/01    Archive Date: 10/09/01

DOCKET NO.  01-01 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for mesothelioma.



REPRESENTATION

Appellant represented by:	Janice M. Savinis, Attorney



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel



INTRODUCTION

The veteran had active service from April 1957 to March 1961.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 2000 RO rating decision that denied service 
connection for mesothelioma.  By letter of March 2001, the 
veteran withdrew a pending hearing request.  In September 
2001, the Board granted a motion from a U.S. senator to 
advance the veteran's appeal on its docket because good or 
sufficient cause was shown.


FINDINGS OF FACT

1.  During service, the veteran was probably exposed to 
asbestos.

2.  Mesothelioma was not present in service or until 1999, 
and is related to a history of exposure to asbestos.


CONCLUSION OF LAW

Mesothelioma is due to disease or injury incurred in active 
service.  38 U.S.C.A. § 1131 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303(d) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Factual Background

The veteran had active service from April 1957 to March 1961.

Service medical records are negative for findings of asbestos 
exposure or a malignant tumor.  The report of the veteran's 
medical examination in March 1961 for separation from service 
does not show the presence of mesothelioma.

Service documents show that the veteran served on board the 
U.S.S. Norriss.  A history of the U.S.S. Norriss reveals that 
this ship was laid down in 1944 by Bethlehem Steel Corp. and 
commissioned in 1945.  This history shows that the ship 
served in the Mediterranean from August to December 1957 and 
the Red Sea during this deployment period, then served in TF 
Bravo, an experimental antisubmarine development group, until 
her next 6th Fleet duty, from June to August 1960.  The 
history does not show that this ship underwent repairs from 
1957 to 1961.

Evidence provided by the veteran shows that ships built 
during World War II typically used asbestos materials in pipe 
and bulkhead lagging and for other purposes.

Affidavits dated in April 1989, signed by medical doctors 
that have extensive experience in work with asbestos related 
diseases, one who worked for VA at the time, are to the 
effect that mesothelioma is a malignant tumor or disease 
causally related to exposure to asbestos.  The affidavits 
note that exposure to an exceedingly small amount of 
asbestos, totally invisible even by optical microscope, might 
suffice to cause mesothelioma.  It was noted that when 
asbestos products were cut with a saw, hammered, or handled 
in such a way as to bump against structures, vast quantities 
of asbestos fibers were potentially released.  If a crane or 
other large equipment banged into a steamline covered with 
asbestos insulation, billions of asbestos fibers were 
released in the resulting dust debris.  It was noted that 
minimal exposure to asbestos dust was sufficient to cause 
asbestos related disease.

VA and private medical records show that the veteran was 
treated and evaluated for medical problems from 1997 to 2000.  
The more salient medical reports with regard to the claim 
being considered in this appeal are discussed below.  The 
medical records do not show the presence of mesothelioma 
before 1999.

A summary of the veteran's VA hospitalization from May to 
June 1999 shows that he was admitted for treatment of a tumor 
in the left upper lobe area.  He underwent left upper lobe 
lobectomy, thoracotomy, a CT (computed tomography) of the 
head, and a CT of the chest.  Laboratory study during this 
hospitalization confirmed the presence of mesothelioma.  The 
diagnoses were tumor of left upper lope, status post left 
upper lobectomy with mesothelioma; hypertension; benign 
prostatic hypertrophy; arthritis; and degenerative joint 
disease.

Veteran's exhibit "F" is a letter to a VA physician asking, 
among other things, whether the veteran's past history of 
asbestos exposure in the Navy caused, or was a significant 
contributing factor in the development of, his mesothelioma.  
Veteran's exhibit "G" is the response to the effect that if 
the veteran had a past history of exposure to asbestos, then 
it "can be a significant contributing factor[.]"

The veteran's September 1999 affidavit indicates he served 
aboard U.S.S. Norriss from 1959 to 1961; that asbestos-lagged 
pipes ran along the ceilings and bulkheads throughout the 
ship; that firing of the guns and full-speed runs were 
regular parts of training exercises; that during firing and 
full-speed runs there was such vibration throughout the ship 
that visible dust would fall from the insulation; and that he 
was regularly exposed to airborne dust created in that 
manner.

A VA letter dated in October 1999, signed by a medical 
doctor, notes that the veteran was being treated for 
mesothelioma.  It was noted that the veteran's life 
expectancy was probably less than one year.

The veteran's work history was received in October 1999.  In 
it, it was reported that he worked in personnel at the 
Norfolk Air Station from 1957-1959, and in personnel and as a 
gun loader during general quarters on board the U.S.S. 
Norriss from 1959-1961.  It was noted that he worked as a 
state trooper from 1961-1966; in an assembly line in Flint, 
Michigan, in 1966; as a product scheduling coordinator for 
Patterson-Kelly from 1967-1971; as a shop supervisor for 
General Electric (Carbon Products Operation, Inc.) from 1971 
to 1992; as a claims clerk for a County Job Center from 1993-
1995; as a construction worker from 1995-1996; and as a 
senior technician for a Bowling Lanes company from 1997-1998.

A private medical report dated in January 2000, veteran's 
exhibit "B", notes that the veteran had a history of 
exposure to asbestos from 1959 to 1961 while on board the 
U.S.S. Norriss, in 1966 while working at a Chevrolet plant, 
from 1967 to 1971 while working for Patterson-Kelly 
Corporation, while working for General Electric/Carbon 
Products Operation, Inc. from 1971 to 1992, and from 1995 to 
1996 while working for Gary Gallerie as a construction 
worker.  The veteran's work history was obtained from an a 
report submitted by the veteran.  It was noted that medical 
records showed the veteran had left pleural epithelial 
mesothelioma.  The physician opined that the veteran's 
history of occupational exposure to asbestos up until 1985 
was a causative factor of the mesothelioma.  The physician's 
curriculum vitae reveals that he has extensive experience in 
the field of pulmonary disorders, including mesothelioma, and 
that he has published numerous medical articles on this 
subject.

A February 2000 VA physician's note, veteran's exhibit "C", 
indicates the veteran claimed to have been exposed to 
asbestos during his Naval career.  The physician stated that, 
if so, the veteran "should be considered 100 percent 
service-connected for disability purposes."

Various medical and scientific literature was submitted in 
2000.  This evidence is to the effect that exposure to 
asbestos is the single most important causative agent of 
mesothelioma.  Cigarette smoking is not a factor.  This 
literature also indicates that malignant mesothelioma can 
occur via household exposure to asbestos.


B.  Legal Analysis

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and codified as amended 
at 5102, 5103, 5106 and 5107 (West Supp. 2001)) redefined 
VA's duty to assist a veteran in the development of a claim.  
Guidelines for the implementation of the VCAA that amended VA 
regulations were published in the Federal Register in August 
2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The Board finds that all relevant evidence has 
been obtained with regard to the veteran's claim for service 
connection for mesothelioma.  He has been provided with a VA 
examination and he and his representative has been provided 
with a statement of the case that discusses the pertinent 
evidence, and the laws and regulations related to the his 
claim, that essentially notifies them of the evidence needed 
by the veteran to prevail on the claim.  The veteran's 
representative has been given the opportunity to submit 
written argument.  

A report of contact dated in August 2001 shows that a VA 
representative telephoned the veteran and notified him of the 
evidence needed to substantiate his claim for service 
connection for mesothelioma.  The veteran reported that he 
continues to receive treatment for this condition at a VA 
medical facility and that a Dr. Roda had written letters on 
his behalf.  While a report from Dr. Roda is of record 
showing that the veteran has mesothelioma, the reports of his 
current VA treatment and additional information from Dr. Roda 
have not been obtained because this evidence is not needed to 
adjudicate the veteran's claim as the Board concedes that the 
veteran has mesothelioma and that this condition is due to 
exposure to asbestos.  Under the circumstances, the Board 
finds that the veteran has been provided with adequate notice 
of the evidence needed to successfully prove his claim and 
that there is no prejudice to him by appellate consideration 
of the claim at this time without a prior remand of the case 
to the RO for providing additional assistance to the veteran 
in the development of his claim as required by the VCAA or to 
give the representative another opportunity to present 
additional evidence and/or argument.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Hence, no further assistance to the veteran 
is required to fulfill VA's duty to assist him in the 
development of the claim.  

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

The veteran asserts that his mesothelioma is due to exposure 
to asbestos in service.  The provisions of the Veterans 
Benefits Administration Adjudication Procedure Manual M21-1, 
Part VI, Paragraph 7.21, must be considered and addressed by 
VA in the adjudication of a claim based on exposure to 
asbestos in service.  Ashford v. Brown, 10 Vet. App. 120 
(1997); VAOPGCPREC 4-2000.  Those provisions indicate that 
varieties of asbestos were used in military ship construction 
during World War II and the evidence shows that the veteran 
served on the U.S.S. Norriss, a ship constructed during that 
time.  The manual provisions also require VA to perform all 
relevant development with regard to claims based on exposure 
to asbestos.  As noted above, no further assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim being considered in this appeal.

In this case, the evidence clearly shows that the veteran has 
mesothelioma and that it is related to exposure to asbestos.  
The question now for the Board to decide is whether the 
veteran was exposed to asbestos in service that was a 
causative factor of his mesothelioma.  

The private medical report dated in January 2000 links the 
veteran's mesothelioma to exposure to asbestos in service and 
after service.  This opinion is based on the veteran's 
reported history of exposure to asbestos in service, and 
evidence from his previous employers.  The official service 
records do not show that the veteran was exposed to asbestos 
in service.

The veteran essentially asserts that he was exposed to 
asbestos while on the U.S.S. Norriss from the firing of guns 
and the vibrations of the ship under full power that would 
release dust from pipe lagging and insulation into the air, 
and while visiting friends who worked in the boiler room.  
These assertions are to the effect that he was exposed while 
performing normal activities while on board the U.S.S. 
Norriss.  The April 1989 medical affidavits indicate that 
exposure to an exceedingly small amount of asbestos and 
totally invisible even by optical microscope was sufficient 
to cause mesothelioma.  Those affidavits also note that when 
asbestos products were cut with a saw, hammered, or handled 
in such a way as to bump against structures, vast quantities 
of asbestos fibers were potentially released.  If a crane or 
other large equipment banged into a steamline covered with 
asbestos insulation, billions of asbestos fibers were 
released in the resulting dust debris.  It was noted that 
minimal exposure to asbestos dust was sufficient to cause 
asbestos related disease.  This evidence indicates that very 
little exposure to asbestos is sufficient to cause 
mesothelioma, but there must be some exposure.  

There is no substantial question that the veteran has 
mesothelioma, or that his mesothelioma is due to asbestos 
exposure.  There is no evidence to the contrary.  Rather, 
there are two questions posed by the record.  First, was the 
veteran exposed to asbestos in service?  Second, if the 
veteran was exposed in the manner he describes, is that 
exposure, in the context of his total lifetime exposure, a 
sufficient basis for service connection?

As for the first question, the veteran is competent to 
testify about the facts of his exposure.  McGinty v. Brown, 4 
Vet. App. 428 (1993).  As in most other matters of proof, his 
testimony need not be believed, but cannot be ignored.  Here, 
the Board finds nothing exceptionable in his description of 
dust shaken from pipe lagging.  Other evidence establishes 
that the pipe lagging was probably made with a substantial 
amount of asbestos, and that asbestos-laden dust is prone to 
become suspended in the surrounding air when disturbed.  
Thus, the Board finds that the veteran was probably exposed 
to asbestos in service.

The second question is more troubling.  It would be 
impossible to quantify his in-service and civilian exposures.  
But it is not at all clear that he would need to show that at 
least 50 percent of his lifetime exposure occurred in 
service.  From the medical opinions and the submitted 
literature it appears that, even if he never took a breath 
outside of service, his exposure in service could be 
sufficient to have caused his mesothelioma.  Of course, the 
opposite is also true.  However, there are some factors worth 
mentioning.  His in-service exposure took place before any 
other known exposure.  His civilian exposure was no more 
intense than the in-service exposure; that is, he did not 
follow a brief Navy career with 30 years of pipe insulation 
work that could eclipse his earlier exposure by comparison.  
And his many years of heavy cigarette smoking are not a 
factor-in this case, the evidence shows that the disease was 
specifically the result of asbestos exposure.

The Board finds that the evidence on this point is in 
equipoise, and the matter should be settled in the veteran's 
favor.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).



ORDER

Service connection for mesothelioma is granted.




		
	J. E. Day
	Member, Board of Veterans' Appeals



 

